  Case 16-11270       Doc 53   Filed 05/21/21 Entered 05/23/21 07:06:38                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.: 16-11270
Michael L Benavidez                           )               (Jointly Administered)
Teresa Benavidez                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

       ORDER GRANTING MOTION TO SELL PROPERTY AND SHORTEN NOTICE

       THIS CAUSE COMING ON TO BE HEARD on the motion of the Debtors to sell property and
shorten notice, the Court being fully advised in the premises, and due notice having been given;

  IT IS HEREBY ORDERED THAT:

   1. The Debtors' Motion to sell the real property located at 615 N Glenwood Place, Aurora, IL 60506
is granted as set forth herein.

  2. The mortgage lien held by PHH Mortgage shall be paid in full at closing pursuant to a proper
payoff letter, or, in the event of a short-sale, payoff will be subject to PHH Mortgage's short-sale
approval.

  3. The Debtors will provide the chapter 13 trustee with a complete copy of the closing statement
within ten (10) days of closing.

  4. The Debtors shall be paid the first $30,000 as their homestead exemption.

   5. Any proceeds in excess of the Debtors' homestead exemption shall be paid to the chapter 13 trustee
to be applied to the Debtors' plan base; however, in the event that proceeds exceed the Debtors' plan
base, the Debtors may pay off their plan base and retain all remaining proceeds.

  6. Notice is shortened to that given.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: May 21, 2021                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
